FILED
                     UNITED STATES COURT OF APPEALS                              AUG 25 2011

                                                                             MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                              U.S. COURT OF APPEALS




CINTAS CORPORATION, Plan                          No. 07-16318
Administrator for the Cintas Partners’
Plan,                                             D.C. No. CV-06-01781-SBA
                                                  Northern District of California,
              Plaintiff - Appellee,               Oakland

  v.
                                                  ORDER
ROBERT J. ABEL; DAVID J.
ABRAHAMSEN; NICHOLAS
ACKERMAN; RANDALL ADAMS;
JACK ADDISON; DONALD ADKINS;
JOSEPH W. ADOLPH; BRADLEY
AGLER; JASON AGOSTINI; VINCE
AGOZZINO,

              Defendants - Appellants.


Before: D.W. NELSON, REINHARDT, and BEA, Circuit Judges.

       The parties’ joint request that the above-captioned appellate proceedings be

dismissed as moot is GRANTED.

       This case is hereby DISMISSED. All parties shall bear their own attorneys

fees and costs on appeal.

       A certified copy of this order sent to the district court shall act as and for the

mandate of this court.